                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


RANDO BETANCOURT BARCO, MICHEL
FUENTES LUIS, LUIS ALFONSO MEJIA
VELASQUEZ,
                 Plaintiffs/Petitioners,                      Case No.: 2:20-cv-350-WJ-CG


        v.

COREY PRICE, in his official capacity as Director of
the El Paso ICE Field Office; DORA OROZCO, in her
official capacity as Warden of Otero County Processing
Center; MATTHEW T. ALBENCE, in his official
capacity as Deputy Director and Senior Official
Performing the Duties of the Director of the U.S.
Immigration & Customs Enforcement; CHAD WOLF, in
his official capacity as Acting Secretary, U.S.
Department of Homeland Security; WILLIAM P.
BARR, in his official capacity as Attorney General, U.S.
Department of Justice; and U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                       Defendants/Respondents.



                          JOINT RESPONSE TO COURT’S ORDER

        Plaintiff-Petitioners and Defendants-Respondents, by and through counsel, hereby notify

the court that counsel have conferred and determined the following issues remain to be litigated,

in accordance with this Court’s Order entered May 4, 2020. Doc 28.

        Plaintiff-Petitioners’ position is that the Court’s resolution of the Temporary Restraining

Order does not resolve their underlying habeas petition. The Court’s Order addresses whether, on

a very abbreviated factual record, Plaintiffs-Petitioners satisfied “their heightened burden to

demonstrate that the extraordinary remedy of a temporary restraining order is warranted.” Order

at 2.


                                                 1
       In the time since Defendants-Respondents submitted their opposition to Plaintiffs’ TRO

request, factual developments at Otero County Processing Center demonstrate that Defendants-

Respondents are not adequately protecting medically vulnerable prisoners from infection.

According to their own representation, cases at Otero have increased exponentially numerous

times in the past weeks, doubling again and again. The Court’s order notes that “As of April 23,

2020, there is one documented positive COVID-19 case at Otero.” Order 7. According to

Defendants’ own records, at present there are 38 confirmed COVID-19 cases. That number only

continues to grow.

       In addition, Plaintiffs-Petitioners have additional evidence and argument to submit

regarding both their medical vulnerability and the availability of release conditions that would

mitigate against any public interest concerns with flight risk. Accordingly, the following issues

remain to be litigated:

       1. The constitutional adequacy of measures taken to prevent and mitigate the impact of

            an outbreak of COVID-19 at the facility, and factual questions related to whether

            guidelines are actually being followed by staff at the facility;

       2.   The medical vulnerability of plaintiffs; and

       3. The availability of release conditions that would mitigate any concerns as to flight

            risk.

       Respondents maintain that Plaintiff-Petitioners’ petition should be denied for the same

reasons the Court denied the temporary restraining order/preliminary injunction. Petitioners

cannot challenge the conditions of their confinement through a habeas petition. Petitioners

further cannot establish that their detention is unconstitutional. An increase in confirmed

COVID-19 cases at Otero does not establish that their detention is not rationally related to a




                                                  2
legitimate government purpose or excessive in relation to that purpose. Respondents, however,

acknowledge that rulings at the preliminary injunction stage ordinarily are not binding on the

Court on a decision on the merits of the petition. See Fish v. Schwab, No. 18-3133, ___ F.3d

____, 2020 WL 2050644, at *23 (10th Cir. Apr. 29, 2020). Thus, Respondents agree that a

briefing schedule is appropriate.

       Counsel for plaintiffs and defendant hereby jointly request that this court order a briefing

schedule. The parties respectfully propose the following schedule: Defendants/Respondents’

Return due 14 days from the Court’s order setting the briefing schedule; Plaintiff/Petitioner’s

Traverse due seven days from the deadline for Defendants/Respondents’ Return.

       Dated: May 18, 2020                                   Respectfully submitted,


                                                             /s/ María Martínez Sánchez
                                                             María Martínez Sánchez
                                                             Joachim Marjon
                                                             Zoila Y. Alvarez Hernández
                                                             ACLU OF NEW MEXICO
                                                             P.O. Box 566
                                                             Albuquerque, NM 87103
                                                             (505) 266-5915
                                                             msanchez@aclu-nm.org
                                                             jmarjon@aclu-nm.org
                                                             zalvarez@aclu-nm.org

                                                             David C. Fathi*
                                                             Eunice H. Cho*
                                                             Curtis Harris
                                                             American Civil Liberties Union
                                                             Foundation, National Prison Project
                                                             915 15th St. N.W., 7th Floor
                                                             Washington, DC 20005
                                                             (202) 548-6616
                                                             dfathi@aclu.org
                                                             echo@aclu.org
                                                             charris@aclu.org

                                                             Michael Tan



                                                 3
    Omar C. Jadwat
    American Civil Liberties
    Union Foundation,
    Immigrants’ Rights Project
    125 Broad Street, 18th Floor
    New York, NY 10004
    (212) 549-2600
    mtan@aclu.org
    ojadwat@aclu.org

    Noor Zafar
    Dror Ladin
    American Civil Liberties Union
    Foundation, National Security
    Project
    125 Broad Street, 18th Floor
    New York, NY 10004
    (212) 549-2500
    nzafar@aclu.org
    dladin@aclu.org


    * Not admitted in DC;
    practice limited to federal courts.


    and

    JOHN C. ANDERSON
    United States Attorney

    /s/ Tiffany L. Walters
    TIFFANY L. WALTERS
    Assistant United States Attorney
    P.O. Box 607
    Albuquerque, NM 87103
    (505) 224-1493
    (505)346-7205 (fax)
    tiffany.walters2@usdoj.gov




4
